2022 WI 8

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2019AP1832-CR & 2019AP1833-CR


COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Respondent,
                            v.
                       Christopher W. Yakich,
                                 Defendant-Appellant-Petitioner.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 396 Wis. 2d 195,956 N.W.2d 465
                                     (2021 – unpublished)

OPINION FILED:         February 16, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         December 8, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Waupaca
   JUDGE:              Vicki L. Clussman

JUSTICES:
ZIEGLER, C.J., delivered the majority opinion of the Court, in
which ROGGENSACK, REBECCA GRASSL BRADLEY, HAGEDORN, and
KAROFSKY, JJ., joined. DALLET, J., filed a dissenting opinion,
in which ANN WALSH BRADLEY, J., joined.
NOT PARTICIPATING:



ATTORNEYS:

      For the plaintiff-respondent-petitioner, there were briefs
filed by Cary Bloodworth, assistant state public defender.         There
was an oral argument by Cary Bloodworth.


      For the defendant-appellant, there was a brief filed by Scott
E. Rosenow, assistant attorney general, with whom on the brief was
Joshua L. Kaul, attorney general. There was an oral argument by
Kara Lynn Janson, assistant attorney general.
                                                                  2022   WI   8
                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
Nos.        2019AP1832-CR & 2019AP1833-CR
(L.C. Nos.        2018CF169 & 2018CF301)

STATE OF WISCONSIN                              :              IN SUPREME COURT

State of Wisconsin,

                  Plaintiff-Respondent,                                  FILED
           v.                                                      FEB 16, 2022
Christopher W. Yakich,                                                 Sheila T. Reiff
                                                                   Clerk of Supreme Court
                  Defendant-Appellant-Petitioner.



ZIEGLER, C.J., delivered the majority opinion of the Court, in
which ROGGENSACK, REBECCA GRASSL BRADLEY, HAGEDORN, and KAROFSKY,
JJ., joined. DALLET, J., filed a dissenting opinion, in which ANN
WALSH BRADLEY, J., joined.




       REVIEW of a decision of the Court of Appeals.                 Affirmed.



       ¶1        ANNETTE KINGSLAND ZIEGLER, C.J.         This is a review of an

unpublished decision of the court of appeals, State v. Yakich,

Nos. 2019AP1832-CR & 2019AP1833-CR, unpublished slip op. (Wis. Ct.

App. Jan. 14, 2021), affirming the Waupaca County circuit court's1

orders          committing   Christopher   W.   Yakich       to    the     Wisconsin

Department of Health Services for a total period of five years.

       1   The Honorable Vicki L. Clussman presided.
                                            Nos.   2019AP1832-CR & 2019AP1833-CR



     ¶2     In two separate cases, Yakich pleaded guilty to three

counts of bail jumping and one count of phone harassment.               In the

first case, he pleaded guilty to one count of bail jumping and one

count of phone harassment, and in the second case, he pleaded

guilty to two counts of bail jumping.             The circuit court accepted

Yakich's pleas in both cases at the same hearing.                   After the

parties agreed that Yakich was not guilty by reason of mental

disease or defect ("NGI")2 for all four of his offenses, the court

ordered a five-year NGI commitment period.                  In so doing, the

circuit court ordered a two-year term of commitment for one of

Yakich's cases and a three-year term of commitment for the second

case.     The commitment periods were ordered to run consecutively.

     ¶3     On appeal, Yakich argues that the circuit court's two

commitment     orders   must    run       concurrently      and   cannot    run

consecutively.     However, we hold that Wis. Stat. § 971.17 (2017-

18)3 provides circuit courts with the statutory authority to impose

consecutive periods of NGI commitment.             Because the circuit court

properly    exercised   its    authority     to    impose    consecutive    NGI




     2 In Wisconsin, individuals can be found "not guilty by reason
of mental disease or defect" of a criminal charge. See Wis. Stat.
§ 971.15 (2019-20) (explaining the standard for asserting the
defense of not guilty by reason of mental disease or defect).
"This is known in common parlance as the 'insanity' defense."
State v. Burton, 2013 WI 61, ¶42, 349 Wis. 2d 1, 832 N.W.2d 611.
Thus, "NGI," for "not guilty by reason of insanity," is used as a
shorthand.
     3 All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.

                                      2
                                                Nos.     2019AP1832-CR & 2019AP1833-CR



commitment periods, the circuit court and the court of appeals are

affirmed.

              I.    FACTUAL BACKGROUND AND PROCEDURAL POSTURE

     ¶4       There are two criminal cases at issue.                  In May 2018,

Yakich called his mother to tell her that he intended to assault

his brother and burn his brother's house to the ground.                       At the

time of the phone call, Yakich was on a signature bond for

unrelated criminal charges. He was subsequently charged in Waupaca

County circuit court with one count of phone harassment and one

count    of   felony    bail   jumping,       and   he    was   released   again   on

signature bond.4        This is the first criminal case at issue.

     ¶5       In August 2018, while on bond, Yakich called the Waupaca

County Department of Health and Human Services distressed and

contemplating suicide.           Police went to Yakich's apartment to

conduct a welfare check.         When the police arrived, they found the

front door barricaded; Yakich refused to answer the door.                      After

the police attempted to enter the apartment through use of a

battering ram, Yakich exited his apartment through a back entrance.

The police quickly apprehended Yakich behind his apartment, and he

was handcuffed and searched.          Yakich began yelling frantically,

casting profanities, and accusing police of sexual assault.                      Once

Yakich was arrested, police entered his apartment and, in plain

view, officers observed drug paraphernalia and suspected illegal

narcotics.         After obtaining a search warrant, police seized drug



     4   Waupaca County Case No. 2018CF169.

                                          3
                                         Nos.   2019AP1832-CR & 2019AP1833-CR



paraphernalia and controlled substances in Yakich's possession;

marijuana and traces of cocaine were discovered.

     ¶6     As a result of the events in August 2018, the State

charged Yakich in Waupaca County circuit court with two counts of

felony bail jumping and one count each of misdemeanor bail jumping,

telephone    harassment,   obstructing    an    officer,    possession    of

tetrahydrocannabinols ("THC"), disorderly conduct, and possession

of drug paraphernalia.5    This is the second criminal case at issue

in the instant dispute.

     ¶7     After Yakich was charged in both cases, he entered into

a global plea agreement to resolve his outstanding charges.               He

pleaded guilty to felony bail jumping and phone harassment in the

first case, and he pleaded guilty to two counts of felony bail

jumping in the second case.    Yakich then pleaded NGI to those same

counts.6    The State chose to not object to Yakich's NGI plea.           At

a hearing in December 2018, the circuit court accepted Yakich's

guilty and NGI pleas for both criminal cases.

     ¶8     At the December 2018 hearing, the State argued that the

court should impose a two-year NGI commitment period for the first

case and a three-year NGI commitment period for the second case.

In total, the State asked that the court order five years of NGI


     5   Waupaca County Case No. 2018CF301.
     6 NGI pleas are "bifurcated into two phases: the guilt phase
and the responsibility phase." State v. Fugere, 2019 WI 33, ¶¶26-
27, 386 Wis. 2d 76, 924 N.W.2d 469. The defendant proceeds to an
NGI determination only after he is "found guilty of the elements
of the crime(s)." Id.

                                   4
                                                 Nos.   2019AP1832-CR & 2019AP1833-CR



commitment, with the two commitment periods running consecutively.

Yakich opposed the State's proposal.                He argued that the circuit

court could run the two NGI commitment orders only concurrently,

and thus, according to Yakich, a total commitment period of three

years was warranted.

     ¶9    The circuit court agreed with the State.                    It imposed a

five-year commitment period, running a two-year period in the first

case consecutive to a three-year period in the second case.

Further,      the      circuit     court          ordered     that      Yakich       be

institutionalized       in     order   to       receive   proper     mental      health

treatment.

     ¶10   Yakich appealed the circuit court's orders, arguing that

the circuit court lacked authority to run the two NGI commitment

orders consecutively.          On January 14, 2021, the court of appeals

affirmed       the        circuit           court.                 Yakich,          Nos.

2019AP1832—CR & 2019AP1833-CR.          The court of appeals noted that in

State v. C.A.J., 148 Wis. 2d 137, 434 N.W.2d 800 (Ct. App. 1988),

it had held that NGI commitment periods under Wis. Stat. § 971.17

(1987-88) could total the maximum period of commitment that the

defendant would have received had the defendant been subject to

traditional         criminal     sentencing,            "taking      into        account

that . . . sentencing          court[s] . . . have          authority       to   impose

consecutive    prison     sentences."           Yakich,     Nos.    2019AP1832-CR      &

2019AP1833-CR, ¶¶19-23.          Thus, "a commitment period encompassing

multiple criminal counts" may "add[] together the maximum terms of
imprisonment for all of those counts."                  Id., ¶22.    Because it was


                                            5
                                                      Nos.    2019AP1832-CR & 2019AP1833-CR



concerned over whether NGI commitments could run consecutively to

criminal confinement, the court of appeals stated that combined

NGI commitment periods would not technically be "consecutive."

Id., ¶¶9-14.            Instead, the court of appeals reasoned that combined

terms would be "a single commitment period" with no consecutive

NGI commitment terms.7 Id., ¶23. Nonetheless, the court of appeals

concluded that the holding of C.A.J. was still binding law, despite

amendments to Wis. Stat. § 971.17 since the 1988 case was decided.

Therefore, Yakich's five-year commitment period was affirmed.

       ¶11        Yakich petitioned this court to review the court of

appeals decision.              On June 16, 2021, we granted the petition.

                                 II.    STANDARD OF REVIEW

       ¶12        This        case     presents      a       question       of      statutory

interpretation.            "Interpretation of a statute is a question of law

that we review de novo, although we benefit from the analyses of

the circuit court and the court of appeals."                         Estate of Miller v.

Storey,          2017    WI    99,    ¶25,   378     Wis. 2d 358,         903     N.W.2d 759.

"[S]tatutory            interpretation       begins      with     the    language      of   the

statute.          If the meaning of the statute is plain, we ordinarily

stop       the    inquiry.           Statutory    language      is      given    its   common,

ordinary,          and    accepted       meaning,        except      that       technical   or

specially-defined words or phrases are given their technical or



       As explained below, we conclude that Wis. Stat. § 971.17
       7

authorizes consecutive NGI commitment periods. Thus, we do not
adopt the court of appeals' framing of the issue, nor do we accept
its reasoning that circuit courts are prohibited from running
multiple NGI commitment terms consecutively.

                                                 6
                                             Nos.   2019AP1832-CR & 2019AP1833-CR



special definitional meaning."           State ex rel. Kalal v. Cir. Ct.

for Dane Cnty., 2004 WI 58, ¶45, 271 Wis. 2d 633, 681 N.W.2d 110

(citations    and    quotations    omitted).        In    addition,   "statutory

language is interpreted in the context in which it is used; not in

isolation but as part of a whole; in relation to the language of

surrounding or closely-related statutes; and reasonably, to avoid

absurd or unreasonable results."            Id., ¶46.

                               III.    ANALYSIS

      ¶13    Yakich argues that courts cannot impose consecutive

periods of NGI commitment, and his two commitment orders must run

concurrently. He argues that a statute must provide circuit courts

with the authority to impose consecutive NGI commitments, and Wis.

Stat. § 971.17, the NGI commitment statute, fails to do so.                    In

response, the State argues that the court of appeals correctly

applied its binding precedent in C.A.J.               According to the State,

the   court    of    appeals   accurately       concluded     in   C.A.J.   that

consecutive    NGI    commitment      periods   are      appropriate,   just   as

consecutive    terms    of   confinement     are    appropriate    in   criminal

sentencing.     Even though § 971.17 has been amended since C.A.J.,

the State claims the reasoning underlying the decision remains

sound.

      ¶14    We agree with the State and conclude that circuit courts

may impose consecutive periods of NGI commitment.

                A.   The Authority To Impose Consecutive
                         NGI Commitment Periods
      ¶15    Wisconsin Stat. § 971.17(1) establishes the commitment
periods for individuals found NGI.           Under the statute, commitment

                                        7
                                   Nos.   2019AP1832-CR & 2019AP1833-CR



periods are set by reference to the category of offense and when

the offense occurred:

         (a) Felonies committed before July 30, 2002.
    Except as provided in par. (c), when a defendant is found
    not guilty by reason of mental disease or mental defect
    of a felony committed before July 30, 2002, the court
    shall commit the person to the department of health
    services for a specified period not exceeding two-thirds
    of the maximum term of imprisonment that could be imposed
    against an offender convicted of the same felony,
    including imprisonment authorized by any applicable
    penalty enhancement statutes, subject to the credit
    provisions of s. 973.155.

         (b) Felonies committed on or after July 30, 2002.
    Except as provided in par. (c), when a defendant is found
    not guilty by reason of mental disease or mental defect
    of a felony committed on or after July 30, 2002, the
    court shall commit the person to the department of health
    services for a specified period not exceeding the
    maximum term of confinement in prison that could be
    imposed on an offender convicted of the same felony,
    plus imprisonment authorized by any applicable penalty
    enhancement statutes, subject to the credit provisions
    of s. 973.155.

         (c) Felonies punishable by life imprisonment. If
    a defendant is found not guilty by reason of mental
    disease or mental defect of a felony that is punishable
    by life imprisonment, the commitment period specified by
    the court may be life, subject to termination under sub.
    (5).

         (d) Misdemeanors. When a defendant is found not
    guilty by reason of mental disease or mental defect of
    a misdemeanor, the court shall commit the person to the
    department of health services for a specified period not
    exceeding two-thirds of the maximum term of imprisonment
    that could be imposed against an offender convicted of
    the same misdemeanor, including imprisonment authorized
    by any applicable penalty enhancement statutes, subject
    to the credit provisions of s. 973.155.

§ 971.17(1).

                               8
                                                  Nos.    2019AP1832-CR & 2019AP1833-CR



       ¶16   Thus,     the   maximum       commitment        period    for    felonies

committed prior to July 30, 2002, is tied to the "maximum term of

imprisonment that could be imposed against an offender convicted

of the same felony," while felonies committed on or after July 30,

2002,   have    a    maximum      period    tied     to    "the    maximum    term   of

confinement     in    prison"     that     could    be    imposed     in   traditional

criminal sentencing.         Wis. Stat. § 971.17(1)(a), (b).                 A felony

punishable by life imprisonment has a maximum commitment period of

life, and the maximum commitment period for misdemeanors is based

on "two-thirds of the maximum term of imprisonment" that could be

imposed in criminal sentencing.                 § 971.17(1)(c), (d).

       ¶17   All four categories of NGI commitment, by the plain text

of the statute, are tied to and directly dependent on the lengths

of sentences in criminal proceedings.                See Kalal, 271 Wis. 2d 633,

¶45.    NGI commitment orders are limited by how long an "offender

convicted      of    the   same    [offense]"       may     be    "imprison[ed]"     or

"confin[ed] in prison."             Wis. Stat. § 971.17(1)(a), (b), (d).

Instead of setting out an independent basis by which courts may

determine the length of NGI commitments, the legislature made NGI

commitment lengths dependent upon criminal sentencing lengths.

Under § 971.17(1), to determine the length of NGI commitments,

courts must look to criminal terms of imprisonment and confinement,

as well as criminal "penalty enhancement statutes," and nowhere

else.    Id.    Further, the statute allows NGI committees to reduce

their period of commitment by the terms of Wisconsin's criminal
sentence credit statute.           See id. (explaining that periods of NGI


                                            9
                                             Nos.   2019AP1832-CR & 2019AP1833-CR



commitment are "subject to the credit provisions of s. 973.155").

The statute does not limit or define lengths of NGI commitment for

multiple offenses.         Instead, under the plain terms of § 971.17,

the length of NGI commitment is based on the total length of prison

terms   the     individual    could    receive      in   traditional       criminal

proceedings.

     ¶18      The legislature certainly could have written the statute

differently.       For     instance,   in    Wis.    Stat.      § 973.09(2),      the

legislature explicitly outlined "the minimum and maximum 'original

term of probation' that may be imposed for different quantities

and classes of misdemeanor and felony offenses."                 State v. Dowdy,

2012 WI 12, ¶40, 338 Wis. 2d 565, 808 N.W.2d 691 (quoting Wis.

Stat.   § 973.09(2)      (2009-10)).        Under   § 973.09(2),         courts   are

provided identified ranges for probation, and those ranges vary

based on whether the individual was convicted of one misdemeanor,

"not less than 2 nor more than 4 misdemeanors," "5 or more

misdemeanors," a felony, or "2 or more crimes, including at least

one felony."      § 973.09(2)(a), (b).        The probation statute itself

defines lengths of probation and bases them on the type, and

number,    of   offenses     committed.      Unlike      Wis.    Stat.    § 971.17,

§ 973.09 does not rely on lengths of incarceration as established

under criminal sentencing statutes.            In § 971.17, the legislature

took a different approach.         It cited and relied on the criminal

sentencing system to define the lengths of NGI commitments.                       See

§ 971.17(1).




                                       10
                                           Nos.   2019AP1832-CR & 2019AP1833-CR



     ¶19   In   line   with    Wis.    Stat.      § 971.17(1)'s     statutory

directive, we have repeatedly recognized that the length of NGI

commitments is intimately tied to traditional criminal sentencing.

See, e.g., State v. Fugere, 2019 WI 33, ¶47, 386 Wis. 2d 76, 924

N.W.2d 469 ("In Wisconsin, NGI commitment terms may not exceed the

maximum confinement term of the charged criminal offense."); State

v. Randall, 192 Wis. 2d 800, 808-09, 532 N.W.2d 94 (1995) ("[NGI]

commitment may not exceed the maximum term of imprisonment which

could have been imposed for the offenses charged.").            As the court

of appeals accurately explained in C.A.J., 148 Wis. 2d at 140,

"the legislature intended to prohibit a person found not guilty by

reason of mental defect or disease from being committed any longer

than the underlying offense," i.e., how the person would have been

sentenced if the NGI defense had failed.

     ¶20   When a defendant is criminally sentenced, a circuit

court has the authority to impose consecutive terms of confinement.

Wis. Stat. § 973.15(2).       For decades, courts have understood that

NGI commitment lengths, by the text of Wis. Stat. § 971.17, are

dependent on the lengths of criminal sentences.                 Accordingly,

courts have recognized that the maximum NGI commitment term a court

can impose is the total length of consecutive criminal sentences




                                      11
                                                   Nos.    2019AP1832-CR & 2019AP1833-CR



for the same offenses.8 See C.A.J., 148 Wis. 2d at 139 (concluding

that the maximum term of NGI commitment "reflects the maximum

length of time under consecutive sentences that [the defendant]

could have been imprisoned"); State ex rel. Helmer v. Cullen, 149

Wis. 2d 161, 163, 440 N.W.2d 790 (Ct. App. 1989) (explaining that

"the       maximum   period     of   [NGI]       commitment      must   be   based   on

consecutive terms").

       ¶21     In C.A.J., the court of appeals provided sound reasons

for permitting NGI commitment based on the lengths of consecutive

criminal sentences.           The court of appeals recognized that Wis.

Stat. § 971.17(1) tied NGI commitments to the length of the

"offense charged." C.A.J., 148 Wis. 2d at 139. However, the court

of appeals correctly noted that when the legislature uses a

singular noun in a statute such as "offense," both the singular

and the plural are generally included.                    Id. at 140; see Wis. Stat.

§ 990.01(1)          (stating        that        "[i]n       construing      Wisconsin

laws . . . [t]he singular includes the plural").                        This is true

unless the result is "inconsistent with the manifest intent of the

legislature."        § 990.001.      Because § 971.17(1) by its plain terms

prevents NGI commitments from exceeding criminal sentences, it did

not conflict with the statute to impose NGI commitment for periods

       Under Wis. Stat. § 971.17, courts take into account the
       8

distinction between confinement before and after Truth-in-
Sentencing. NGI commitment terms for felonies committed prior to
July 30, 2002, and for misdemeanors cannot exceed "two-thirds of
the maximum term of imprisonment that could be imposed."    Wis.
Stat. § 971.17(1)(a), (d).   For felonies committed on or after
July 30, 2002, NGI commitment terms cannot exceed "the maximum
term of confinement in prison." § 971.17(1)(b).

                                            12
                                                      Nos.    2019AP1832-CR & 2019AP1833-CR



equal to that of criminal imprisonment.                        C.A.J., 148 Wis. 2d at

140.      It    is    well      accepted   that        circuit      courts      can    impose

consecutive criminal sentences, and thus, NGI commitment periods

can run consecutively.            Id.; see Wis. Stat. § 973.15(2)(a) ("[T]he

court   may     impose     as    many    [criminal]           sentences    as    there    are

convictions and may provide that any such sentence be concurrent

with or consecutive to any other sentence imposed at the same time

or previously.").          This reasoning is well-supported and correct.

       ¶22     The court of appeals in C.A.J. continued and explained

that the legislature could have easily limited NGI commitment terms

to the maximum criminal sentence for the most serious offense.

This would have detached NGI commitments from traditional criminal

sentencing,         and,   in    the    process,       prohibited      consecutive        NGI

commitment periods.             In fact, the legislature demonstrated the

ability to set lengths of commitment based on the most serious

offense      when    it    enacted      Wis.    Stat.        § 971.14,     which      governs

competency      proceedings.            Under        § 971.14,      unlike      Wis.    Stat.

§ 971.17(1), commitments to obtain competency to participate in

legal proceedings are limited to "a period not to exceed 12 months,

or the maximum sentence specified for the most serious offense

with    which       the    defendant      is        charged,     whichever      is     less."

§ 971.14(5).         If NGI commitment periods are based on the maximum

sentence for the most serious offense, circuit courts would not be

permitted      to    impose     consecutive          NGI     commitments     and     criminal

sentencing rules would not control.                        We adopt this reasoning in
full.


                                               13
                                              Nos.   2019AP1832-CR & 2019AP1833-CR



       ¶23    Similarly, the legislature could have limited the length

of NGI commitments to specifically delineated terms, and varied

the length based on the number of offenses of which the defendant

was convicted.      As explained above, the legislature did this with

probation under Wis. Stat. § 973.09(2).

       ¶24    The legislature in Wis. Stat. § 971.17(1) did not limit

NGI commitments to "a period not to exceed 12 months, or the

maximum sentence specified for the most serious offense with which

the defendant is charged, whichever is less," as it did in Wis.

Stat. § 971.14, nor did it limit commitment periods based on the

number of offenses, as it did in Wis. Stat. § 973.09.               Instead, it

unambiguously based NGI commitment periods on the "maximum term"

of confinement in prison "that could be imposed on an offender

convicted of the same [offenses]," enhanced by "any applicable

penalty      enhancement   statutes"    and    reduced      by   "the    [criminal

sentence] credit provisions of s. 973.155."                § 971.17(1)(a), (b),

(d).   As the court of appeals explained in C.A.J., the legislature

has    plainly    demonstrated   the    ability       to   limit   the    use   of

consecutive NGI commitments.      148 Wis. 2d at 140.            In § 971.17, it

declined to do so, and we must give effect to the legislature's

choice.      See Kalal, 271 Wis. 2d 633, ¶44 ("We assume that the

legislature's intent is expressed in the statutory language.");

Milwaukee J. Sentinel v. City of Milwaukee, 2012 WI 65, ¶¶36-37,

341 Wis. 2d 607, 815 N.W.2d 367 (explaining that "the legislature

knew how to draft [different] language" in a statute, and the court
"must respect the text" as written);           United Am., LLC v. DOT, 2021


                                       14
                                                  Nos.   2019AP1832-CR & 2019AP1833-CR



WI 44, ¶¶15-16, 397 Wis. 2d 42, 959 N.W.2d 317 (comparing the text

of two statutory provisions and noting that the "legislature knows

how" to write different statutory language).

       ¶25       A circuit court's authority to impose consecutive NGI

commitment periods is not affected by the existence of separate

orders.9         In this case, Yakich's five-year NGI commitment was set

forth in two orders.             In his first case, involving bail jumping

and    phone      harassment,     he   was   ordered     to   three   years    of   NGI

commitment.          In his second case, involving two counts of bail

jumping, he was ordered to two years of NGI commitment.10                     Although

the offenses at issue were not included in a single criminal charge

and thus the NGI commitments were separated into two orders, that

does       not    alter   Wis.     Stat.     § 971.17's       language   permitting

consecutive NGI commitments.               There is no indication in § 971.17

that periods of NGI commitment vary depending on whether charges

are brought under one or more criminal complaints.                    In fact, there

may be victims and crimes that occur over the course of years, and


       Yakich does not appear to dispute that circuit courts can
       9

impose consecutive NGI commitment periods for multiple counts
included in the same case. In briefing, he contended that Wis.
Stat. § 971.17 "arguably . . . authorizes the court to calculate
the overall commitment period in [a single] case based on
consecutive terms of confinement for each count in that case."

       The parties do not dispute that these orders were well
       10

within the statutory range for confinement had Yakich been
criminally sentenced. The maximum term of confinement for a Class
H felony, including felony bail jumping to which Yakich pleaded
NGI on three counts, is three years.              See Wis. Stat.
§ 946.49(1)(b); Wis. Stat. § 973.01(2)(b)8. Had Yakich not been
found NGI, he could have received a sentence of at least nine years
of confinement.

                                             15
                                                  Nos.   2019AP1832-CR & 2019AP1833-CR



in distinct factual circumstances.                 It is entirely possible that

individuals requiring NGI treatment can be subject to multiple

commitment orders, perhaps from different courts at different

times.      Circuit courts retain discretion to impose consecutive NGI

commitments, whether the commitments are mandated in the same order

or mandated in separate orders.               Yakich's total commitment period

of five years, set forth in two orders, was appropriate.11

                       B.   Yakich's Arguments On Appeal

       ¶26       Yakich makes several arguments in favor of his position

on appeal.         First, he accurately notes that Wis. Stat. § 971.17

does    not      explicitly    state      that    circuit    courts     may     run   NGI

commitments consecutively.             The court of appeals noted this fact

in C.A.J.         See C.A.J., 148 Wis. 2d at 139 (explaining that "the

statute's language does not specifically indicate whether the

maximum term of commitment may be based on consecutive terms").

It did not impact C.A.J. when it was decided, and it does not

impact the analysis now.              The plain text of the statute ties NGI

commitment periods to the length of confinement that would have

occurred if the defendant were not NGI.                     § 971.17(1).        Criminal

terms       of   confinement    can    run    consecutively,      and      so   can   NGI

commitment        terms.       If   the   legislature       wanted    to    limit     NGI



        This does not necessarily mean that Yakich will be
       11

institutionalized for five years. "[A] defendant who succeeds on
an NGI defense and is committed may file a petition for conditional
release every six months, and if on conditional release, may file
a petition to terminate the underlying order of commitment."
Fugere, 386 Wis. 2d 76, ¶29 (citing Wis. Stat. § 971.17(4), (5)
(2015-16)).

                                             16
                                                Nos.   2019AP1832-CR & 2019AP1833-CR



commitment in a way that it did not similarly limit criminal

sentencing, it could have delineated the length of commitment for

multiple offenses, as it did for probationary terms.                         Wis. Stat.

§ 973.09(2).       Alternatively, it could have explicitly limited

commitment periods to the maximum sentence the circuit court could

have   imposed    for     the   most    serious    offense,      as     it    did   with

competency proceedings.          Wis. Stat. § 971.14(5).              The plain text

of § 971.17 supports the conclusion that circuit courts may impose

consecutive NGI commitment periods.

       ¶27    Yakich also cites court of appeals decisions holding

that terms of probation and juvenile dispositions cannot run

consecutively.      See State v. Wolfe, 2001 WI App 136, ¶15, 246

Wis. 2d 233,      631   N.W.2d 240       ("[T]he       concept     of    consecutive

sentences is foreign in the context of juvenile adjudications and

dispositions."); State v. Schwebke, 2001 WI App 99, ¶29, 242 Wis.

2d 585, 627 N.W.2d 213 ("[W]e have repeatedly held that probation

cannot be made consecutive to probation.").                  Yakich argues that

the same logic should apply to NGI commitments.                   Nonetheless, the

text of the probation statute, Wis. Stat. § 973.09(2), explicitly

defines and      limits    the length of probationary terms when an

individual is convicted of multiple offenses.                    Section 973.09 is

readily      distinguishable     from    Wis.     Stat.    § 971.17.           Further,

"[a]lthough the juvenile system is similar in some respects to the

criminal system, we have specifically rejected an exact equation

of institutional placement of a juvenile with the incarceration of
an adult."       E.C. v. DHSS, 142 Wis. 2d 906, 918, 420 N.W.2d 37


                                         17
                                            Nos.   2019AP1832-CR & 2019AP1833-CR



(1988).    That is very different from § 971.17, which by its terms

ties the length of NGI commitments to maximum terms of criminal

incarceration.

     ¶28    We will not opine on the correctness of the decisions

cited by Yakich.     It suffices to note that probation and juvenile

dispositions are distinguishable and not at issue in this case;

Wis. Stat. § 971.17 provides circuit courts authority to impose

consecutive NGI commitments.

     ¶29    Yakich targets his argument more narrowly and cites a

court of appeals decision that prohibited criminal sentences from

being run consecutively to NGI commitments.               See State v. Harr,

211 Wis. 2d 584, 587-88, 568 N.W.2d 307 (Ct. App. 1997). The court

of appeals in Harr interpreted Wis. Stat. § 973.15(2) (1995-96),

which     allows   circuit   courts    to    impose       criminal    sentences

"consecutive to any other sentence."           Id.     The court of appeals

held that because an NGI commitment was not a "sentence," § 973.15

did not permit a circuit court to impose a criminal sentence

consecutive to the commitment.        That analysis is not relevant to

the question at issue in this case.           Whether a circuit court may

impose a criminal sentence consecutively to an NGI commitment under

§ 973.15 has simply no bearing on whether a circuit court may

impose consecutive NGI commitments under Wis. Stat. § 971.17.

     ¶30    Finally,   Yakich   argues      that    the    court     of   appeals

decision in C.A.J. is no longer good law because the legislature

has amended Wis. Stat. § 971.17 several times since C.A.J. was
decided.    At the time C.A.J. was decided, § 971.17 stated:


                                      18
                                              Nos.   2019AP1832-CR & 2019AP1833-CR



          When the maximum period for which a defendant could
     have been imprisoned if convicted of the offense charged
     has elapsed, subject to s. 53.11 and the credit
     provisions of s. 973.155, the court shall order the
     defendant discharged subject to the right of the
     department to proceed against the defendant under ch.
     51. If the department does not so proceed, the court may
     order such proceeding.
§ 971.17(4) (1987-88).

     ¶31       Like it does now, Wis. Stat. § 971.17 when C.A.J. was

decided based the maximum time in which a defendant could be

subject    to    NGI   commitment      to   the   maximum    term    of   criminal

imprisonment.          At   that   time,    the   maximum    term    of   criminal

imprisonment      included     the     possibility    of    consecutive     terms.

C.A.J., 148 Wis. 2d at 140.          There is no dispute that remains true

today.12       See Wis. Stat. § 973.15(2).           Furthermore, we are not

bound by court of appeals decisions. As the state's highest court,

we interpret legal questions independently.                 See State v. Lira,

2021 WI 81, ¶45, 399 Wis. 2d 419, 966 N.W.2d 605 ("While respecting

court of appeals precedent is an important consideration, it is

not determinative."). To the extent that § 971.17 may have changed

since C.A.J., applying de novo review, the logic underlying the

court     of    appeals     decision     nonetheless       remains   convincing.



     12In fact, the language included in Wis. Stat. § 971.17 at
the time of C.A.J. is almost identical to the language included in
the statute today.   Compare § 971.17(4) (1987-88) (limiting NGI
commitment to "the maximum period for which a defendant could have
been imprisoned if convicted of the offense charged"), with
§ 971.17(1) (2017-18) (stating that NGI commitment periods must be
based on "the maximum term of imprisonment [or confinement in
prison] that could be imposed against an offender convicted of the
same felony [or misdemeanor]").

                                         19
                                          Nos.   2019AP1832-CR & 2019AP1833-CR



Independently    interpreting   §   971.17,      we   agree   with    C.A.J.'s

reasoning.

     ¶32    Yakich contends that the statutory history of Wis. Stat.

§ 971.17 indicates that the legislature has rejected the reasoning

in C.A.J.     After C.A.J. was decided, the legislature amended

§ 971.17 to allow circuit courts to commit NGI defendants

     for a specified period not exceeding two–thirds of the
     maximum term of imprisonment that could be imposed under
     s. 973.15(2) against an offender convicted of the same
     crime or crimes, including imprisonment authorized by
     ss. 161.48, 939.62, 939.621, 939.63, 939.64, 939.641 and
     939.645 and other penalty enhancement statutes, as
     applicable, subject to the credit provisions of s.
     973.155.
1989 Wis. Act 334, § 5 (emphasis added).

     ¶33    Beginning in the late 1990s, Wisconsin transitioned to

automatic bifurcated sentences under Truth-in-Sentencing laws.13

Replacing the more indeterminate system of parole, under Truth-

in-Sentencing,    circuit   courts       were    "required    to     impose   a

bifurcated sentence consisting of a term of confinement in prison

followed by a term of extended supervision."           State v. Stenklyft,

2005 WI 71, ¶¶16-17, 281 Wis. 2d 484, 697 N.W.2d 769; see Wis.

Stat. § 973.01.    As part of this reform, the legislature in 2001


     13Wisconsin enacted Truth-in-Sentencing in two phases. "The
first phase, TIS–I, was enacted in June 1998 and applied to
offenses committed on or after December 31, 1999. See 1997 Wis.
Act 283. The second phase, TIS–II, was enacted in July 2002 and
became effective February 1, 2003. See 2001 Wis. Act 109." State
v. Stenklyft, 2005 WI 71, ¶16, 281 Wis. 2d 484, 697 N.W.2d 769
(quoting State v. Gallion, 2004 WI 42, ¶7 n.3, 270 Wis. 2d 535,
678 N.W.2d 197)). Bifurcated sentencing was enacted in the first
phase. Id.

                                    20
                                              Nos.    2019AP1832-CR & 2019AP1833-CR



amended § 971.17 to tie NGI commitments for felonies committed

after July 2002 (and subject to Truth-in-Sentencing) to "the

maximum term of confinement in prison that could be imposed," i.e.,

the confinement portion of a bifurcated sentence.                 § 971.17(1)(b).

The legislature kept the original language for NGI commitments

based   on   felonies    committed     prior    to     July   2002    as   well   as

misdemeanors;    felonies      subject   to    life     imprisonment       remained

subject to lifetime NGI commitment.                  See, e.g., § 971.17(1)(a)

("[T]he court shall commit the person to the department of health

services for a specified period not exceeding two-thirds of the

maximum term of imprisonment that could be imposed . . . .").

     ¶34     Yakich   points   out    that    the     legislature     removed     the

reference to Wis. Stat. § 973.15 when it made its reforms in 2001.

Wisconsin Stat. § 971.17 no longer contains the language "under s.

973.15(2)" in the portion of the statute setting the maximum length

of NGI commitment.

     ¶35     Yet it is well accepted that "[w]hen the legislature

enacts a statute, it is presumed to act with full knowledge of the

existing laws."       Hoffer Props., LLC v. DOT, 2016 WI 5, ¶35, 366

Wis. 2d 372,    874     N.W.2d 533.         C.A.J.     provided      thorough     and

convincing analysis on statutory language contained in Wis. Stat.

§ 971.17, and the version in existence at the time of C.A.J. did

not materially differ from the version of the statute enacted after

2001, namely neither cross references the criminal sentencing

statute.     Section 971.17 was changed in 1989 to include explicit
statutory cross references to Wis. Stat. § 973.15, but, even after


                                       21
                                            Nos.    2019AP1832-CR & 2019AP1833-CR



1989,   the     statute   continued    to   include       language    tying    NGI

commitment to the length of criminal sentences.                 When the explicit

cross reference was removed in 2001, the legislature could have

accompanied the 2001 changes with an express statement that NGI

commitments must run concurrently, or other amendments that would

serve to prohibit consecutive commitment periods.                 See, e.g., Wis.

Stat. § 971.14(5) (stating that commitment to obtain competency

cannot extend longer than "a period not to exceed 12 months, or

the maximum sentence specified for the most serious offense with

which the defendant is charged, whichever is less"); see also

Czapinski v. St. Francis Hosp., Inc., 2000 WI 80, ¶¶17-23, 236

Wis. 2d 316,      613     N.W.2d 120    (holding         that     newly    imposed

limitations on medical malpractice damages did not implicitly

repeal the decision of "[n]umerous Wisconsin courts" limiting the

class of individuals entitled to recover for loss of society and

companionship in medical malpractice suits, noting the lack of

express language to the contrary); Strenke v. Hogner, 2005 WI 25,

¶28, 279 Wis. 2d 52, 694 N.W.2d 296 (reiterating that legislative

enactments are made in the context of caselaw and reasoning that

changes in the statutory proof of intent for punitive damages did

not   alter    prior    cases   interpreting       the   meaning     of   intent).

Instead, the legislature chose to retain language largely tracking

the statute interpreted in C.A.J., which, by 2001, had become

accepted jurisprudence in Wisconsin.

      ¶36     While statutory history can be helpful when interpreting
the meaning of a statute, in this case the legislature did not


                                       22
                                            Nos.   2019AP1832-CR & 2019AP1833-CR



enact the substantial change Yakich advances through the removal

of a Wis. Stat. § 973.15 cross reference.           State v. Williams, 2014

WI 64, ¶17, 355 Wis. 2d 581, 852 N.W.2d 467.               With knowledge of

existing caselaw, the legislature reverted Wis. Stat. § 971.17 to

the language interpreted by the court of appeals in C.A.J.                In so

doing, the legislature made no express statement or change in the

functioning    in   the   statute    to    override    decades   of   accepted

Wisconsin jurisprudence.14         Wisconsin Stat. § 971.17, as it did

when C.A.J. was decided, permits consecutive NGI commitment terms.

                             IV.    CONCLUSION

     ¶37    In two separate cases, Yakich pleaded guilty to three

counts of bail jumping and one count of phone harassment.                   The

circuit court accepted Yakich's pleas in both cases at the same

hearing.    After the parties agreed that Yakich was NGI for all

four of his offenses, the court ordered a five-year commitment

period.    In so doing, the circuit court ordered a two-year term of


     14Yakich devotes much of his energy to the statutory history
argument. Instead of the dramatic legal shift Yakich attempts to
ascribe to the 2001 change, the statutory history is better read
as a reform-minded effort of clarifying and systematizing NGI
commitments after the new regime of Truth-in-Sentencing was
passed. The legislature removed numerous other cross references
in Wis. Stat. § 971.17, outside of Wis. Stat. § 973.15(2).     It
also removed citations to all other penalty provisions, including
Wis. Stat. §§ "161.48, 939.62, 939.621, 939.63, 939.64, 939.641
and 939.645." As part of this clean-up endeavor, the legislature
clarified that felonies committed prior to Truth-in-Sentencing
have NGI commitments based on "two-thirds of the maximum term of
imprisonment that could be imposed," and felonies committed after
Truth-in-Sentencing have NGI commitments based on "the maximum
term of confinement in prison that could be imposed" for a
bifurcated sentence. § 971.17(1)(a), (b).

                                      23
                                                Nos.   2019AP1832-CR & 2019AP1833-CR



commitment for one of Yakich's cases and a three-year term of

commitment for the second case.                  The commitment periods were

ordered to run consecutively.

     ¶38    On appeal, Yakich argues that the circuit court's two

commitment       orders    must      run    concurrently        and      cannot    run

consecutively.       Nonetheless, we hold that Wis. Stat. § 971.17

provides     circuit      courts     the    statutory      authority      to   impose

consecutive periods of NGI commitment.                 Because the circuit court

properly    exercised      its     authority     to    impose      consecutive     NGI

commitment periods, the circuit court and the court of appeals are

affirmed.

     By    the   Court.—The        decision     of   the   court    of   appeals    is

affirmed.




                                           24
                                                Nos.    2019AP1832-CR & 2019AP1833-CR.rfd




       ¶39    REBECCA FRANK DALLET, J.                 (dissenting). Defendants who

are found not guilty by reason of mental disease or defect (NGI)

are by definition not guilty.                       See Wis. Stat. §§ 971.165(3)(b)

and    971.17.       For this reason, we have repeatedly emphasized that

NGI commitments are not criminal sentences.                      See State v. Fugere,

2019    WI   33,     ¶29,        386   Wis. 2d 76,       924    N.W.2d 469;      State    v.

Szulczewski, 216 Wis. 2d 495, ¶7 n.3, 574 N.W.2d 660 (1998); see

also State v. Harr, 211 Wis. 2d 584, 587, 568 N.W.2d 307 (Ct.

App.   1997). The majority's holding that circuit courts may impose

consecutive NGI commitments is contrary to this basic premise,

unsupported by the text and structure of § 971.17, and will likely

be unworkable in practice.               I therefore respectfully dissent.

       ¶40    When a defendant is found NGI, the circuit court must

"commit the person to the department of health services" for a

specified period.            See § 971.17(1).             Circuit courts have some

discretion to determine the appropriate period, but the commitment

cannot exceed the maximum time periods specified in § 971.17(1).
Different offenses carry different maximum commitment periods,

depending on whether the offense is a felony or misdemeanor and

whether the offense occurred before or after July 30, 2002.                              See

generally      id.         For    felonies     committed       after    July   30,    2002,

§ 971.17(1)(b) authorizes circuit courts to commit the defendant

for    "a    specified       period      not    exceeding       the    maximum   term     of

confinement in prison that could be imposed" on a person convicted

of the same crime, after accounting for any applicable penalty
enhancements         and    sentencing         credit.         For    misdemeanors,      the

                                                1
                                     Nos.   2019AP1832-CR & 2019AP1833-CR.rfd


commitment period is limited to "a specified period not exceeding

two-thirds of the maximum term of imprisonment that could be

imposed against any offender convicted of the same misdemeanor,"

subject to the same penalty-enhancement and sentencing-credit

adjustments as felonies.      § 971.17(1)(d).1

     ¶41   Applying § 971.17 is relatively easy when the defendant

pleads NGI to one charge in one case.        Yakich's case, however, is

more complicated because he pleaded NGI to four charges in two

cases:   one   count   of   felony   bail   jumping   and   one   count   of

misdemeanor phone harassment in one case; two counts of felony

bail jumping in a separate case.2        The circuit court handled this




     1 There is no relevant distinction for this case between terms
of "confinement" for felonies and terms of "imprisonment" for
misdemeanors.
     2 In general, NGI proceedings are split into a guilt phase
and a responsibility phase. See Fugere, 386 Wis. 2d 76, ¶¶26-27.
Admitting guilt in the "guilt phase" does not mean the same thing
as pleading guilty.    In the NGI context, a defendant "is not
responsible for criminal conduct if at the time of such conduct as
a result of mental disease or defect the person lacked substantial
capacity either to appreciate the wrongfulness of his or her
conduct or conform his or her conduct to the requirements of law."
Wis. Stat. § 971.15(1).     By contrast, in a criminal case, a
defendant who pleads guilty admits to all the elements of the
charged offense, including criminal responsibility.           This
distinction animates Wis. Stat. § 971.06(1)(d), which allows a
defendant to plead NGI and to accompany that NGI plea with a plea
of not guilty. An NGI plea that is not accompanied by a plea of
not guilty "admits that but for lack of mental capacity the
defendant committed all the essential elements of the offense
charged." Id. Section 971.06(1)(d) does not allow a defendant to
plead guilty and then plead NGI.

                                     2
                                    Nos.     2019AP1832-CR & 2019AP1833-CR.rfd


complication by entering two separate commitment orders at the

same time, one in each case.     In the first case, the circuit court

committed Yakich for two years for one count of felony bail-jumping

and the phone-harassment misdemeanor.         In the second case, Yakich

was committed for three years on the other two counts of felony

bail jumping.    The circuit court specified that the orders would

run consecutively for a total of five years——longer than Yakich

could have been imprisoned for any one of the crimes to which he

pleaded NGI.    See Wis. Stat. § 973.01(2)(b) (specifying that the

maximum term of confinement in prison for bail jumping is three

years); Wis. Stat. § 939.51(3) (providing for a maximum term of 90

days' imprisonment for phone harassment).               In reviewing those

orders, the court of appeals implied that imposing consecutive

commitments was not permitted by § 971.17.           See State v. Yakich,

Nos. 2019AP1832 & 2019AP1833, unpublished op., ¶¶23-24 (Wis. Ct.

App. Jan. 14, 2021).      Nevertheless it affirmed the circuit court,

reasoning that the five-year commitment term was allowable under

State v. C.A.J., 148 Wis. 2d 137, 434 N.W.2d 800 (Ct. App. 1988).
     ¶42   In   C.A.J.,   the   court   of    appeals    addressed   how   to

calculate the maximum length of a commitment when a defendant is

found NGI on multiple counts in the same case.                It did so by

analyzing the then-current version of § 971.17, which provided


     Although the circuit court transcript reflects that Yakich
pleaded "guilty" and then pleaded NGI, the so-called "guilty" plea
was an admission that but for his lack of mental capacity, he
committed all the essential elements of the offense.           See
§ 971.06(1)(d).   Yakich pleaded NGI, he did not plead guilty.
Accordingly, that is how I refer to his plea throughout this
opinion.

                                    3
                                    Nos.     2019AP1832-CR & 2019AP1833-CR.rfd


that NGI commitments could not exceed "the maximum period for which

a defendant could have been imprisoned if convicted of the offense

charged."     See § 971.17(4) (1987-88).       The question was whether,

in a multiple offense case, the "maximum period" was equal to the

maximum period of imprisonment based on consecutive sentences or

the maximum period of imprisonment for only the most serious single

offense.     The court of appeals opted for the former, holding that

the maximum commitment period under § 971.17 should be calculated

by adding together the maximum terms of imprisonment for each

offense, assuming those terms ran consecutively.                  C.A.J., 148

Wis. 2d at 139-40.    C.A.J. did not hold, however, that consecutive

NGI commitments are permitted by § 971.17; only that the maximum

length of an NGI commitment was equal to the maximum consecutive

sentence the defendant could have received had he been convicted.

Put another way, in a multiple-offense case, C.A.J. allows for a

single commitment order that is no longer than the amount of time

the defendant could have been imprisoned had he been convicted and

sentenced to consecutive terms.         See Yakich, unpublished slip
op., ¶23.

       ¶43   As the court of appeals pointed out in this case, there

is "more than [a] semantic" difference between the approach adopted

in C.A.J. and allowing consecutive NGI commitments.                 Id., ¶24.

The majority, however, ignores the difference altogether. It holds

that § 971.17 authorizes consecutive commitments, while stating

that it "agree[s] with C.A.J.'s reasoning."            Majority op., ¶31.

This   unresolved   tension   appears   to    stem   from   the    majority's
mischaracterization of C.A.J. as holding that "consecutive NGI

                                   4
                                        Nos.    2019AP1832-CR & 2019AP1833-CR.rfd


commitment periods are appropriate, just as consecutive terms of

confinement    are    appropriate      in     criminal     sentencing."         See

id., ¶13; see also id. ¶14.           But, as explained above, that's not

what C.A.J. held.

     ¶44    Moreover,     the   majority's     misreading     of   C.A.J.   is    a

symptom of a bigger problem:          it wrongly treats NGI commitments as

if they were criminal sentences.            Indeed, the majority erroneously

concludes   that     by   "cit[ing]     and    rel[ying]     on    the   criminal

sentencing system to define the lengths of NGI commitments," the

legislature thus incorporated into the NGI context all other

aspects of our approach to criminal sentencing.                    See majority

op., ¶18.     And because the "criminal sentencing system" allows

criminal sentences to run consecutively, see § 973.15(2)(a), the

majority concludes that NGI commitments can do the same.

     ¶45    That approach is contrary to our precedent, which has

established in no uncertain terms that an NGI commitment is not a

criminal sentence.        See Szulczewski, 216 Wis. 2d 495, ¶7 n.3; see

also Fugere, 386 Wis. 2d 76, ¶29.             For that reason, the criminal
sentencing statutes apply in the NGI context only as specified

in § 971.17.    See Grobarchik v. State, 102 Wis. 2d 461, 467, 307

N.W.2d 170 (1981) ("If the authority to fashion a particular

criminal disposition exists, it must derive from the statutes.").

Section 971.17 specifies that the appropriate length of an NGI

commitment is determined by considering the "maximum term of

confinement    in    prison"    for    felonies,     the    "maximum     term    of

imprisonment" for misdemeanors, applicable penalty enhancers, and
the sentencing-credit provisions of Wis. Stat. § 973.155.                 Each of

                                        5
                                          Nos.   2019AP1832-CR & 2019AP1833-CR.rfd


these sentencing considerations are defined by statute, and do not

reference or otherwise incorporate the concept of consecutive

sentencing, which is separately authorized by § 973.15.                     Because

neither § 971.17 nor any other statute authorizes or even mentions

consecutive    NGI   commitments,         circuit    courts    may    not    impose

consecutive commitments.      See Grobarchik, 102 Wis. 2d at 467.

     ¶46    This conclusion is consistent with how courts treat

probation and juvenile dispositions, both of which are not criminal

sentences and therefore cannot run consecutively.                    See State v.

Schwebke, 2001 WI App 99, ¶29, 242 Wis. 2d 585, 627 N.W.2d 213

("[P]robation cannot be made consecutive to probation."); In re

Commitment of Wolfe, 2001 WI App 136, ¶15, 246 Wis. 2d 233, 621

N.W.2d 240 ("[T]he concept of consecutive sentences is foreign in

the context of juvenile adjudications and dispositions.").                      The

majority attempts to distinguish probation from NGI commitments by

pointing    out    that,   unlike    § 971.17,        the   probation       statute

specifies what a circuit court should do when a probationer is

convicted     of   more    than     one       offense.        See,   e.g.,     Wis.
Stat. § 973.09(2)(a)2.      But the text of § 973.09 makes clear that

courts may only extend the original term of probation, not run

probation terms consecutively.                For example, § 973.09(2)(a)2.

specifies that "[i]f [a] probationer is convicted of not less

than 2 nor more than 4 misdemeanors at the same time, the maximum

original term of probation may be increased by one year."                       The

statute contains no language authorizing circuit courts to impose

consecutive periods of probation. Likewise, ch. 938, which governs
juvenile proceedings, says nothing about authorizing consecutive

                                          6
                                          Nos.    2019AP1832-CR & 2019AP1833-CR.rfd


juvenile dispositions.          The majority offers no reason why the

legislature's silence about consecutive commitments in § 971.17

should somehow have a different result.

       ¶47   The    statutory   history      of   § 971.17      provides   further

evidence for why the majority's interpretation is wrong.                   In 1989,

the legislature amended § 971.17 to allow NGI commitments to run

"for a specific period not exceeding two-thirds of the maximum

term of imprisonment that could be imposed under s. 973.15(2)

against an offender convicted of the same crime or crimes."                     1989

Wis.   Act   334,    § 5   (emphasis     added).       In    2001,   however,   the

legislature removed the reference to § 973.15 when the state

adopted Truth-in-Sentencing.        2001 Wis. Act 109, §§ 1106-07.              That

deletion suggests that the legislature meant to remove from the

NGI commitment-period calculation any consideration of consecutive

criminal sentences.         See, e.g., DNR v. City of Waukesha, 184

Wis. 2d 178, 189-90, 515 N.W.2d 88 (1994), abrogated on other

grounds by State ex rel. Auchinleck v. Town of LaGrange, 200

Wis. 2d 585, 547 N.W.2d 587 (1996).
       ¶48   The majority's alternative explanation again falls back

on its misreading of C.A.J.            It contends that the legislature's

removal of this explicit cross-reference to § 973.15 was simply an

effort to "revert[]" to the "accepted Wisconsin jurisprudence"

that arose following C.A.J.         See majority op., ¶36.            But because

C.A.J. did not hold that consecutive NGI commitments are permitted,

what   the    majority     claims   as    "accepted         jurisprudence"   never

existed.     Moreover, if § 971.17 already authorized consecutive NGI
commitments at the time C.A.J. was decided, then it is unclear why

                                         7
                                               Nos.      2019AP1832-CR & 2019AP1833-CR.rfd


the   legislature          would     bother    to       add    an     explicit         reference

to § 973.15 one year later.

      ¶49    The majority offers one more hypothesis for why removing

the cross-reference to § 973.15 has no effect on how we should

interpret § 971.17.          It speculates that the legislature's deletion

of the cross-reference "is better read as" part of a "reform-

minded"     "clean-up        endeavor"        to    clarify         and    systematize       NGI

commitments      after      the    adoption        of    Truth-in-Sentencing.                See

majority op., ¶36 n.14.                It is true that the cross-reference

to § 973.15      was       deleted    at   the      same       time       as    other    changes

associated       with        Truth-in-Sentencing.                         See     2001      Wis.

Act 109, §§ 1106-07            (removing           the        citation          to      § 973.15

from § 971.17        and    adding     language         to    distinguish         between    NGI

commitments for offenses committed before and after the effective

date of Truth-in-Sentencing).                 But the majority does not explain

why implementing Truth-in-Sentencing has anything to do with the

removal     of   a   reference        to   § 973.15.             Keeping         the    citation

to § 973.15 in § 971.17 wouldn't cause any tension with Truth-in-
Sentencing.      Rather, keeping the cross-reference after adopting

Truth-in-Sentencing would simply make clear that C.A.J. remained

good law——that the maximum length of an NGI commitment should be

calculated based on the maximum consecutive prison sentences that

could be imposed for the same conduct.                        The majority's conjecture

about the legislature's intent would render the legislature's

textual changes meaningless.

      ¶50    The rest of the majority's "clean-up" theory also fails
because it doesn't explain the legislature's other changes.                                   In

                                               8
                                       Nos.   2019AP1832-CR & 2019AP1833-CR.rfd


particular, it can't account for why the legislature removed the

reference to § 973.15, but kept the references to the sentencing-

credit statute, § 973.155.          See, e.g., § 971.17(1)(a), (b).          By

the majority's logic, the legislature's use of the terms "maximum

term of confinement in prison" and "maximum term of imprisonment"

in § 971.17 was enough to import Wisconsin's criminal sentencing

statutes wholesale into the NGI commitment context.              If that were

the case, then no cross-reference would be necessary to apply the

rules for sentencing credit to NGI commitments.

     ¶51   To   be   clear,   the    statutory   history    of   § 971.17    is

ambiguous at best.     On the one hand, it is reasonable to conclude

that the legislature did not intend for its deletion of the cross-

reference to § 973.15 to make a consequential change to the method

of   calculating     the   maximum     length    of   an   NGI   commitment,

particularly when that change was part of an act largely focused

on   implementing      Truth-in-Sentencing.            Moreover,     if     the

legislature's intention was to change the law, it seems odd that

it also removed the § 973.15 cross-reference from § 971.17(1)(a),
which applies to felonies committed before the effective date of

Truth-in-Sentencing.       But on the other hand, the legislature's

removal of any reference to § 973.15 has to mean something, and it

is hard to see what it means other than to prohibit courts from

considering consecutive criminal sentences when calculating the

maximum time a person can be committed after being found NGI.

Those ambiguities aside, at least one thing is clear about the

statutory history of § 971.17:        it does not support the majority's
conclusion that consecutive NGI commitments are permitted.

                                       9
                                           Nos.   2019AP1832-CR & 2019AP1833-CR.rfd


     ¶52    The final reason for rejecting the majority's conclusion

is that it creates tensions between § 971.17(1) and the provisions

of § 971.17 governing the conditional release of individuals and

the eventual termination or expiration of commitments.                   See State

ex rel. Kalal v. Cir. Ct. for Dane Cnty., 2004 WI 58, ¶46, 271

Wis. 2d 633,     681     N.W.2d 110       (directing       courts   to   construe

statutory text in context and to avoid "unreasonable results").

Individuals who are subject to NGI commitments need not serve the

entire commitment period.            For example, under § 971.17(4)(a), a

person     committed     for    institutional       care    "may    petition    the

committing court to modify its order by authorizing conditional

release if at least 6 months have elapsed since the initial

commitment order was entered."              In this case, the same circuit

court imposed consecutive NGI commitments in two cases at the same

time.     But as the majority points out, "individuals requiring NGI

treatment can be subject to multiple commitment orders, perhaps

from different courts at different times."                   Majority op., ¶25.

Thus, under the majority's holding, if an individual is subject to
consecutive commitment orders from different judges, it is unclear

whether    the   person       has   to   petition    one    court   or   both   for

conditional release.

     ¶53    There   is    a    similar    problem    with    § 971.17(5),      which

allows an individual on conditional release to "petition the

committing court to terminate the order of commitment" if certain

conditions are met.        Even if an individual does not petition for

conditional release or termination, "upon the expiration of a
commitment order under sub. (1), the court shall discharge the

                                          10
                                   Nos.   2019AP1832-CR & 2019AP1833-CR.rfd


person."     § 971.15(6)(b) (adding that the person's discharge is

subject to the right of the Department of Health Services or a

county health department to file a commitment petition under

ch. 51).     How does a court comply with this requirement if there

is a consecutive commitment order in place?       The majority provides

no guidance for how the lower courts should deal with these and

other questions raised by its erroneous conclusion.

     ¶54   All of the majority's errors are rooted in its neglect

of the basic premise that NGI commitment orders are not criminal

sentences.     The majority's conclusion that § 971.17 authorizes

consecutive commitment orders is not only contrary to that premise,

it is unsupported by the statute's text, its history, and its

interpretation in C.A.J.    The majority also creates tension in the

text of § 971.17 that may result in confusion regarding how lower

courts should apply the statute.          Accordingly, I respectfully

dissent.

     ¶55   I am authorized to state that Justice ANN WALSH BRADLEY

joins this dissent.




                                  11
Nos.   2019AP1832-CR & 2019AP1833-CR.rfd




1